DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10 and 20 in the reply filed on November 29, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second sheets of framing drywall liner covering the first and second segments of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  It is unclear how the framing drywall liner is integral across the groove (line 14).  It appears there is no framing drywall liner present across the groove.  The finishing drywall liner is integral across the groove.  It is assumed “framing” should read “finishing” and is examined accordingly.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knauf (DE 202010005295).

Referring to claim 1:  Knauf teaches a drywall apparatus comprising: a finishing drywall liner (item 17); a framing drywall liner (item 18); a first gypsum-containing segment (item 19) between the finishing drywall liner and the framing drywall liner; and a second gypsum-containing segment (item 20) between the finishing drywall liner and the framing drywall liner, said first segment and second segment connected by a hinge formed from the finishing drywall liner and the framing drywall liner to allow an angle between the first segment and the second segment to vary, such that the hinge allows the first segment and the second segment to assume a flat position in which the first segment and the second segment are coplanar (figure 1), wherein a) in the flat position, the framing drywall liner includes a groove having a longitudinal length running along the hinge (figure 1), b) the hinge allows the first segment and the second segment to assume a corner position in which the first segment and the second segment form an angle therebetween of 90 degrees (figure 1) and c) the framing drywall liner is integral across the groove for most of the longitudinal length (figure 2).

Referring to claim 2:  Knauf teaches all the limitations of claim 1 as noted above.  Additionally, Knauf teaches the corner position is at least one of a) an inner corner position in which the angle of 90 degrees is measured between the finishing drywall liner on one side of the hinge and the finishing drywall liner on another side of the hinge and b) an outer corner position in which the angle of 90 degrees is measured between the framing drywall liner on one side of the hinge and the framing drywall liner on another side of the hinge (figure 2 shows outer).

Referring to claim 3:  Knauf teaches all the limitations of claim 1 as noted above.  Additionally, Knauf teaches a) the first segment has a first edge on one side of the hinge, said first edge being parallel and distal to the hinge, and the second segment has a second edge on an other side of the hinge, said second edge being parallel and distal to the hinge, b) the first segment has a framing side that stretches from the groove to the first edge and the second segment has a framing side that stretches from the groove to the second edge, and c) the framing drywall liner integrally covers an area that includes most of the framing side of the first segment and most of the framing side of the second segment (figure 1).

Referring to claim 4:  Knauf teaches all the limitations of claim 1 as noted above.  Additionally, Knauf teaches the first gypsum-containing segment includes a first angled edge located at the groove and the second gypsum-containing segment includes a second angled edge located at the groove, the first angled edge and the second angled edge forming a V-shape, wherein the first angled edge and the second angled edge is in contact with the finishing drywall liner (figure 1).

Referring to claim 20:  Knauf teaches a drywall system comprising: a first gypsum-containing segment (item 15) having a finishing side, a framing side and a first groove edge; a second gypsum-containing segment (item 16) having a finishing side, a framing side and a second groove edge; a finishing drywall liner (item 12) covering the finishing side of the first segment and the finishing side of the second segment to form a hinge therebetween that allows an angle between the first segment and the second segment to vary; a first sheet of framing drywall liner (item 18) integrally covering the framing side of the first segment and at least a portion of the first groove edge; and a second sheet of framing drywall liner (item 18) integrally covering the framing side of the second segment and at least a portion of the second groove edge, said first sheet being divided from the second sheet at the hinge, wherein a) the hinge allows the first segment and the second segment to assume a fiat position in which the first segment and the second segment are coplanar (figure 1), b) in the flat position, a groove is formed between the first groove edge and the second groove edge (figure 1), and c) the hinge allows the first segment and the second segment to assume a corner position in which the first segment and the second segment form an angle therebetween of 90 degrees (figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knauf.

Referring to claim 5:  Knauf teaches all the limitations of claim 1 as noted above.  Additionally, Knauf teaches the first gypsum-containing segment includes a first angled edge located at the groove and the second gypsum-containing segment includes a second angled edge located at the groove, the first angled edge and the second angled edge forming a V-shape (figure 1).  Knauf does not specifically teach wherein the first angled edge and the second angled edge have some gypsum that impregnates the finishing drywall liner due to gypsum slurry having come in contact therewith during a manufacturing stage.  However, it would have been obvious to one of ordinary skill in the art to recognize that gypsum commonly impregnates the facings of drywall because of their absorbtive characteristics during manufacturing.

Referring to claims 6-8:  Knauf teaches all the limitations of claim 1 as noted above.  Knauf does not specifically teach the groove is formed using a non-subtractive method, the groove is formed by allowing a gypsum slurry to set to a groove shape, or the groove is formed by extrusion. However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,907,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader and requires fewer limitations.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as remediation of the Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635